As filed with the Securities and Exchange Commission on June10, 2010 Registration 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FormS-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EMERITUS CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1605464 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3131 Elliott Avenue, Suite 500 Seattle, WA98121 (206) 298-2909 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Robert C. Bateman Executive Vice President—Finance and Chief Financial Officer Emeritus Corporation 3131 Elliott Avenue, Suite 500 Seattle, Washington98121 (206) 298-2909 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Andrew Bor Perkins Coie LLP 1201 Third Avenue, Suite 4800 Seattle, Washington98101-3099 (206) 359-8000 Approximate date of commencement of proposed sale to the public:From time to time or at one time after this registration statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General InstructionI.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.¨ If this Form is a post-effective amendment to a registration statement filed pursuant to General InstructionI.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerxNon-accelerated filer¨Smaller reporting company¨ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1)(2) Proposed maximum offering price per unit (1)(2) Proposed maximum aggregate offering price (1)(5) Amount of registration fee (5) Common Stock, par value $0.0001 per share $ $ $ Preferred Stock, par value $0.0001 per share Convertible Preferred Stock, par value $0.0001 per share Debt Securities (3) Convertible Debt Securities (3) Warrants (4) Total $ Pursuant to General InstructionII.D of FormS-3, the table lists each class of securities being registered and the total proposed maximum aggregate offering price that may be raised pursuant to primary offerings by Emeritus, but does not specify by each class information as to the amount to be registered, the proposed maximum offering price per unit or the proposed maximum aggregate offering price for each class pursuant to primary offerings by Emeritus. An indeterminate aggregate initial offering price or number of the securities of each listed class is being registered as may from time to time be offered at indeterminate prices or be issued on exercise, conversion or exchange of other securities issued directly or on settlement of contracts or other agreements pursuant to primary offering by Emeritus.Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities or that are issued pursuant to contracts or other agreements or in units pursuant to primary offering by Emeritus. Subject to note(2) above, an indeterminable amount of these securities may be senior or subordinated. Subject to note(2) above, an indeterminate number of warrants to purchase shares of our common stock, preferred stock or convertible preferred stock is being registered hereunder. Pursuant to Rule 415(a)(6) under the Securities Act of 1933, the securities registered pursuant to this Registration Statement include $149,675,200 of unsold securities previously registered on Emeritus' Registration Statement on Form S-3 (Registration No. 333-141801) (the “Prior Registration Statement”) for which the registration fees had been previously paid.In connection with the registration of such unsold securities on the Prior Registration Statement, the filing fees paid in connection with such unsold securities on the Prior Registration Statement will continue to be applied to such unsold securities included in this Registration Statement.Accordingly, the amount of the registration fee has been calculated based on the proposed maximum offering price of the additional $324,800 of securities registered on this Registration Statement.Pursuant to Rule 415(a)(6) under the Securities Act, the offering of the unsold securities registered under the Prior Registration Statement will be deemed terminated as of the date of effectiveness of this Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information contained in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE10, 2010 PROSPECTUS Common Stock Preferred Stock Convertible Preferred Stock Debt Securities Convertible Debt Securities Warrants We may, from time to time, offer to sell common stock, preferred stock, convertible preferred stock, debt securities, convertible debt securities or warrants exercisable for common stock, preferred stock or convertible preferred stock.We refer to our common stock, preferred stock, convertible preferred stock, debt securities, convertible debt securities and warrants collectively as the “securities.”The securities we may offer may be convertible into or exercisable or exchangeable for other securities.We may offer the securities separately or together, in separate series or classes and in amounts, at prices and on terms described in one or more supplements to this prospectus.The aggregate initial offering price of all securities we sell under this prospectus will not exceed $150,000,000. This prospectus describes some of the general terms that may apply to these securities.Each time we sell securities, the specific terms of the securities to be offered, and any other information relating to a specific offering, will be set forth in a post-effective amendment to the registration statement of which this prospectus is a part or in a supplement to this prospectus or may be set forth in one or more documents incorporated by reference in this prospectus. We may offer and sell these securities to or through one or more underwriters, dealers and agents, or directly to purchasers, on a continuous or delayed basis.If any underwriters are involved in the sale of any securities offered by this prospectus and any prospectus supplement, their names, and any applicable purchase price, fee, commission or discount arrangement between or among them, may be set forth, or may be calculable from the information set forth, in the applicable prospectus supplement. You should read this prospectus and any prospectus supplement carefully before you invest in any of our securities.This prospectus may not be used to offer and sell securities unless accompanied by a prospectus supplement. Our common stock is listed on the New York Stock Exchange under the symbol “ESC.”On June9, 2010, the last reported sale price of our common stock on the New York Stock Exchange was $16.89 per share. Investing in our securities involves risk.Please see the sections entitled “Forward-Looking Information” and “Risk Factors” contained on pages 1 and2 of this prospectus and in the applicable prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is, 2010. TABLE OF CONTENTS Page About This Prospectus 1 About Emeritus Corporation 1 Forward-Looking Information 1 Risk Factors 2 Where You Can Find More Information 2 Information Incorporated by Reference 2 Use of Proceeds 3 Ratio of Earnings to Fixed Charges and to Fixed Charges and Preferred Dividends 3 Description of Capital Stock 3 Description of Debt Securities 6 Description of Convertible Debt Securities 14 Description of Warrants 23 Use of Global Securities 24 Plan of Distribution 25 Legal Matters 28 Experts 28 i ABOUT THIS PROSPECTUS This prospectus is part of a Registration Statement on FormS-3 that we filed with the Securities and Exchange Commission (“SEC”) using the “shelf” registration process.Under this shelf registration process, we may sell common stock, preferred stock, convertible preferred stock, debt securities, convertible debt securities or warrants described in this prospectus in one or more offerings up to an aggregate initial dollar amount of $150,000,000.This prospectus provides you with a general description of the securities we may offer.Each time we offer securities, we will provide a prospectus supplement that will describe the specific amounts, prices and terms of the offered securities.The prospectus supplement may also add, update or change information contained in this prospectus.You should carefully read both this prospectus and any prospectus supplement together with additional information described below under “Information Incorporated By Reference.” You should rely only on the information contained in or incorporated by reference into this prospectus or any applicable prospectus supplement.We have not authorized anyone to provide you with different information.If anyone provides you with different or inconsistent information, you should not rely on it.This document may only be used where it is legal to sell these securities.You should not assume that the information contained in this prospectus, or in any prospectus supplement, is accurate as of any date other than its date regardless of the time of delivery of the prospectus or prospectus supplement or any sale of the securities.Our business, financial condition, results of operations and prospects, as well as other information, may have changed since these dates. This prospectus does not contain all the information provided in the registration statement we filed with the SEC.We urge you to read carefully both this prospectus and the applicable prospectus supplement accompanying this prospectus, together with the information incorporated herein by reference and as described under the heading “Where You Can Find More Information,” before deciding whether to invest in any of the securities being offered. ABOUT EMERITUS CORPORATION Emeritus is an assisted living, Alzheimer’s and memory care service provider that operates residential style communities located throughout the United States.Through these communities, we provide a residential housing alternative for senior citizens who need help with the activities of daily living, with an emphasis on assisted living and personal care services.As of March31, 2010, we owned 167 communities and leased 113 communities.We also provide management services to independent and related-party owners of assisted living communities.As of March31, 2010, we managed 36 communities, of which 24 are owned by joint ventures in which we have a financial interest. We are incorporated in the State of Washington.Our principal executive offices are located at 3131Elliott Avenue, Suite500, Seattle, Washington 98121, and our telephone number is (206)298-2909.Our website is http://www.emeritus.com.The information contained on our website does not constitute part of this prospectus supplement and the accompanying prospectuses and should not be relied upon in connection with making an investment in our securities. FORWARD-LOOKING INFORMATION This prospectus, any prospectus supplement and the documents incorporated by reference herein and therein contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended.This Act provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information about themselves so long as they identify these statements as forward-looking and provide meaningful cautionary statements identifying important factors that could cause actual results to differ from the projected results.In some cases, you can identify forward-looking statements by terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should” or “will,” or the negative of those terms, or comparable terminology. Any or all of our forward-looking statements in this prospectus, any prospectus supplement and the documents incorporated by reference herein and therein may turn out to be inaccurate.Incorrect assumptions we might make and known or unknown risks and uncertainties may affect the accuracy of our forward-looking statements.Forward-looking statements reflect our current expectations or forecasts of future events or results and are inherently uncertain, and accordingly, you should not place undue reliance on forward-looking statements. 1 Although we believe that the expectations and forecasts reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance, or achievements.Consequently, no forward-looking statement can be guaranteed and future events and actual or suggested results may differ materially.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise.You are advised, however, to consult any further disclosures we make in our annual reports on Form10-K, quarterly reports on Form10-Q and current reports on Form8-K, as well as in any prospectus supplement relating to this prospectus and other public filings with the SEC. RISK FACTORS An investment in our securities involves risk.You should carefully consider the risks described in the sections entitled “Risk Factors” in any prospectus supplement and those set forth in documents incorporated by reference in this prospectus, including our Annual Report on Form10-K for the year ended December31, 2009 filed on March15, 2010, and subsequent filings, as well as other information in this prospectus, before purchasing any of our securities.Each of the risks described in these sections and documents could materially and adversely affect our business, financial condition, results of operations and prospects, and could result in a loss of your investment. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, as well as registration and proxy statements and other information, with the SEC.These documents may be read and copied at the SEC’s Public Reference Room at 100F.Street, N.E., Washington, D.C. 20549.You can get further information about the SEC’s Public Reference Room by calling 1-800-SEC-0330.The SEC also maintains a web site at www.sec.gov that contains reports, registration statements and other information regarding registrants like us that file electronically with the SEC. This prospectus is part of a registration statement on FormS-3 filed by us with the SEC under the Securities Act of 1933, as amended (the “Securities Act”).As permitted by the SEC, this prospectus does not contain all the information in the registration statement filed with the SEC.For a more complete understanding of this offering, you should refer to the complete registration statement (including exhibits) on FormS-3 that may be obtained from the locations described above.Statements contained in this prospectus or in any prospectus supplement about the contents of any contract or other document are not necessarily complete.If we have filed any contract or other document as an exhibit to the registration statement or any other document incorporated by reference in the registration statement, you should read the exhibit for a more complete understanding of the document or matter involved.Each statement regarding a contract or other document is qualified in its entirety by reference to the actual document. INFORMATION INCORPORATED BY REFERENCE The SEC allows us to “incorporate by reference” into this prospectus the information we file with it.This means that we can disclose important information to you by referring you to those documents.The information we incorporate by reference is considered a part of this prospectus, and later information we file with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below and any future filings we make with the SEC under Section13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or after the date of this prospectus (other than information “furnished” under any current report or otherwise “furnished” to the SEC, unless otherwise stated) until this offering is completed, as well as documents filed under such sections after the date of the initial registration statement and prior to effectiveness of the registration statement: · Our Annual Report on Form10-K, filed on March15, 2010, for the year ended December31, 2009; · Our Quarterly Report on Form10-Q, filed on May3, 2010, for the quarter ended March31, 2010; · Our Current Reports on Form8-K, filed on January11, 2010, January22, 2010, April2, 2010, May18, 2010, May19, 2010 and May24, 2010; and · The description of our common stock as set forth in our registration statement on Form 8-A, which was filed on September 15, 2008, including any subsequent amendments or reports filed for the purpose of updating such description. 2 You may obtain any of the documents incorporated by reference through the SEC or the SEC’s web site as described above.You may also obtain copies of these documents, other than exhibits, free of charge by requesting them orally or in writing at our principal executive offices located at the following address: Emeritus Corporation Attn:Investor Relations Department 3131Elliott Avenue Suite 500 Seattle, Washington 98121 (206)298-2909 USE OF PROCEEDS We will retain broad discretion over the use of the net proceeds from the sale of our securities offered hereby. Unless otherwise indicated in the accompanying prospectus supplement, we currently intend to use the net proceeds from the sale of the securities to repay or refinance debt, to fund acquisitions, to purchase or redeem our outstanding securities or for general corporate purposes. However, we currently have no commitments or agreements regarding any such use of any net proceeds. Pending the use of net proceeds, we intend to invest these funds in investment-grade short-term interest bearing securities. RATIO OF EARNINGS TO FIXED CHARGES AND TO FIXED CHARGES AND PREFERRED DIVIDENDS For purposes of computing the ratio of earnings to fixed charges and to fixed charges and preferred dividends, earnings represent income (loss) from continuing operations before income taxes, preferred stock dividends, re-purchase gains (losses) from less than 50%-owned affiliates, and fixed charges.Fixed charges include interest expense, including amortization of loan costs, interest on capital and financing leases, and the estimated interest component of facility lease expense.Preferred dividends include dividends paid on Series B preferred stock (fully converted to common stock as of June 2005).The following table sets forth our ratios of earnings to fixed charges and to fixed charges and preferred dividends for each period indicated: Three Months Ended March31, 2010 Year Ended December31, Ratio of Earnings to Fixed Charges (1) N/A N/A N/A N/A N/A Ratio of Earnings to Fixed Charges and Preferred Dividends (1)(2) N/A N/A N/A N/A N/A Earnings were inadequate to cover fixed charges or to cover fixed charges and preferred dividends by approximately $13.8million, $53.5million, $99.5million, $47.8million and $15.5million for the three months ended March31, 2010 and the years ended December31, 2009, 2008, 2007 and 2006, respectively. For the three months ended March 31, 2010 and the years ended December 31, 2009, 2008, 2007 and 2006, we had no shares of preferred stock outstanding and paid no preferred dividends. DESCRIPTION OF CAPITAL STOCK General Our authorized common stock consists of 100,000,000shares of common stock, par value $0.0001 per share and 20,000,000 shares of preferred stock, par value $0.0001 per share.As of June9, 2010, there were issued and outstanding 39,303,326shares of our common stock and no shares of our preferred stock.The following is a summary description of our common stock and preferred stock and is qualified in its entirety by reference to our restated articles of incorporation and restated bylaws. Common Stock The holders of our common stock have one vote per share on all matters submitted to a vote of our shareholders.There are no cumulative voting rights for the election of directors.Holders of common stock are entitled to receive ratably such dividends as may be declared by the board of directors out of legally available funds, 3 subject to preferences that may be applicable to any outstanding preferred stock.In the event of a liquidation, dissolution or winding up of the company, the holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities and the liquidation preference of any outstanding preferred stock.Holders of shares of our common stock have no preemptive, subscription, redemption, sinking fund or conversion rights. The transfer agent and registrar for our common stock is BNY Mellon Shareowner Services. Preferred Stock Under our restated articles of incorporation, our board of directors has the authority to issue 20,000,000 shares of preferred stock in one or more series and to fix the powers, designations, rights, preferences, and restrictions thereof, including, but not limited to: · dividend rights, · conversion rights, · voting rights, · redemption terms, · liquidation preferences, and · the number of shares constituting each such series, without any further vote or action by our shareholders. The issuance of preferred stock in certain circumstances may delay, deter or prevent a change in control of Emeritus, may discourage bids for our common stock at a premium over the market price of the common stock and may adversely affect the market price of and the voting and other rights of, the holders of the common stock. Antitakeover Effects of Certain Provisions in Our Restated Articles of Incorporation, Restated Bylaws and Washington Law Some provisions of our restated articles of incorporation, our restated bylaws and Washington law may be deemed to have an antitakeover effect and may collectively operate to delay, defer or prevent a tender offer or takeover attempt that a shareholder might consider in his or her best interest, including those attempts that might result in a premium over the market price for the shares held by our shareholders.These provisions include: Preferred Stock Authorization.Our board of directors, without shareholder approval, has the authority under our restated articles of incorporation to issue preferred stock with rights superior to the rights of the holders of common stock.As a result, preferred stock could be issued quickly and easily, could adversely affect the rights of holders of common stock and could be issued with terms calculated to delay or prevent a change of control of Emeritus or make removal of management more difficult. Election of Directors.Our restated articles of incorporation provide for the division of our board of directors into three classes, as nearly equal in number as possible, with the directors in each class serving three-year terms and one class being elected each year by our shareholders.Any amendment to our restated articles of incorporation that would affect the determination process for the number of directors on our board, the classification of our board or the manner in which directors may be removed for cause requires the favorable vote of at least two-thirds of the outstanding shares entitled to vote.Because this system of electing directors and removing directors generally makes it more difficult for shareholders to replace a majority of the board of directors, it may tend to discourage a third party from making a tender offer or otherwise attempting to gain control of Emeritus. Shareholder Meetings; Amendments to Restated Articles of Incorporation and Restated Bylaws; Consents.Under our restated articles of incorporation, our shareholders may call a special meeting only upon the request of holders of at least 25% of the outstanding shares entitled to vote on the applicable matter.Our restated articles of incorporation also provide that changes to certain provisions of the restated articles of incorporation, including those regarding amendment of certain provisions of our restated bylaws or restated articles of incorporation, the classification of the board of directors, special voting provisions for business combinations and special meetings of shareholders, must be approved by the holders of not less than two-thirds of the outstanding 4 shares entitled to vote on the matter.In addition, under Washington law, shareholder actions taken without a shareholder meeting or a vote must be taken by unanimous written consent of the shareholders.These provisions may have the effect of delaying, or preventing, consideration of certain shareholder proposals until the next annual meeting, if at all, unless a special meeting is called by the board of directors. Restated Articles of Incorporation’s Limitation on Business Combination.Our restated articles of incorporation require that certain business combinations (including a merger, share exchange or the sale, lease, exchange, mortgage, pledge, transfer or other disposition of a substantial part of our assets) be approved by the holders of not less than two-thirds of the outstanding shares entitled to vote, unless such business combination shall have been approved by a majority of continuing directors (defined as those individuals who were members of the board of directors on September15, 1995 or were elected thereafter on the recommendation of a majority of the continuing directors), in which case the affirmative vote required shall be a majority of the outstanding shares. Washington Law.Chapter23B.19 of the Washington Business Corporation Act, with limited exceptions, prohibits a “target corporation” from engaging in certain “significant business transactions” for a period of five years after the share acquisition by an acquiring person, unless (i)the prohibited transaction or the acquiring person's purchase of shares was approved by a majority of the members of the target corporation's board of directors prior to the acquiring person’s share acquisition or (ii)the prohibited transaction was both approved by the majority of the members of the target corporation’s board and authorized at a shareholder meeting by at least two-thirds of the outstanding voting shares (excluding the acquiring person’s shares) at or subsequent to the acquiring person’s share acquisition.An “acquiring person” is defined as a person or group of persons that beneficially owns 10% or more of the voting securities of the target corporation.Such prohibited transactions include, among other things: · certain mergers or consolidations with, dispositions of assets to, or issuances of stock to or redemptions of stock from, the acquiring person; · termination of 5% or more of the employees of the target corporation as a result of the acquiring person’s acquisition of 10% or more of the shares; · allowing the acquiring person to receive any disproportionate benefit as a shareholder; and · liquidating or dissolving the target corporation. After the five-year period, certain “significant business transactions” are permitted, as long as they comply with certain “fair price” provisions of the statute or are approved by a majority of the outstanding shares other than those of which the acquiring person has beneficial ownership.A corporation may not “opt out” of this statute. Agreements with Certain Shareholders On March29, 2007, we entered into a registration rights agreement with AP Summerville, LLC (“AP Summerville”), AP SummervilleII, LLC (“AP SummervilleII”), Apollo Real Estate Investment FundIII, L.P. (“AREIFIII”), and Apollo Real Estate Investment FundIV, L.P. (“AREIFIV,” and together with AP Summerville, AP SummervilleII and AREIFIII, the “AREA shareholders”), Saratoga PartnersIV, L.P. (“Saratoga Partners”), Saratoga CoinvestmentIV LLC (“Saratoga Coinvestment”), and Saratoga Management Company LLC (“Saratoga Management,” and together with Saratoga Partners and Saratoga Coinvestment, the “Saratoga shareholders”), Mr.DanielR. Baty, our chairman and co-chief executive officer, and certain of his affiliates (the “Baty shareholders”), and Mr.Granger Cobb, our co-chief executive officer and president.We entered into that agreement in connection with our entry into an agreement and plan of merger relating to our acquisition of Summerville Senior Living, Inc.Under the registration rights agreement, we agreed with the AREA shareholders and the Saratoga shareholders to file by January1, 2008, and to cause to be declared effective by April1, 2008, a shelf registration statement which will permit public resales of shares beneficially owned by such shareholders.The shelf registration statement was declared effective by the SEC on January 16, 2008 (File No. 333-148400).The registration rights agreement contains other customary terms, including indemnification provisions. At the same time as we entered into the registration rights agreement, we entered into a shareholders’ agreement with the AREA shareholders, the Saratoga shareholders, and the Baty shareholders.Under this agreement, each of these three major shareholder groups have the right to designate one person as a representative on our board of directors subject to maintaining certain stock ownership, and the parties agreed to vote their shares 5 to elect Messrs.Baty and Cobb, as our co-chief executive officers, to our board.The shareholders’ agreement also provides for certain restrictions on the disposition of shares held by the Saratoga shareholders, AREA shareholders and Baty shareholders and affords co-sale rights to the three major shareholder groups if one of such shareholders desires to transfer, in a single or series of related transactions, in excess of 30% of its shares held in Emeritus. DESCRIPTION OF DEBT SECURITIES The following summary of the terms of the debt securities describes general terms that apply to the debt securities.The debt securities offered pursuant to this prospectus will be unsecured obligations and will be either senior debt or subordinated debt.The particular terms of any debt securities will be described more specifically in each prospectus supplement relating to those debt securities.Where any provision in an accompanying prospectus supplement is inconsistent with any provision in this summary, the prospectus supplement will control. Senior debt securities will be issued under a debt indenture, and subordinated debt securities will be issued under a subordinated debt indenture.We summarize these indentures below.Where we make no distinction in our summary between senior debt securities and subordinated debt securities or between the debt indenture and the subordinated debt indenture, the applicable information refers to any debt securities and either of the indentures.Since this is only a summary, it does not contain all of the information that may be important to you.A form of indenture relating to the senior debt securities, along with a form of senior debt securities, and a form of indenture relating to the subordinated debt securities, along with a form of subordinated debt securities, are exhibits to the registration statement of which this prospectus is a part.We encourage you to read those documents. General The indenture does not limit the aggregate principal amount of debt securities we may issue and provides that we may issue debt securities thereunder from time to time in one or more series.The indenture does not limit the amount of other indebtedness or debt securities, other than certain secured indebtedness as described below, which we or our subsidiaries may issue.Under the indenture, the terms of the debt securities of any series may differ and we, without the consent of the holders of the debt securities of any series, may reopen a previous series of debt securities and issue additional debt securities of the series or establish additional terms of the series. Unless otherwise provided in a prospectus supplement, the senior debt securities will be our unsecured obligations and will rank equally with all of our other unsecured and senior indebtedness, and the subordinated debt securities will be unsecured obligations of ours and, as set forth below under “— Subordinated Debt Securities,” will be subordinated in right of payment to all of our senior indebtedness. Because many of our assets are held in subsidiaries established in connection with financing transactions, our rights and the rights of our creditors (including the holders of debt securities) and shareholders to participate in any distribution of assets of any subsidiary upon the subsidiary’s liquidation or reorganization or otherwise would be subject to the prior claims of the subsidiary’s creditors, except to the extent that we may be a creditor with recognized claims against the subsidiary. You should refer to the prospectus supplement that accompanies this prospectus for a description of the specific series of debt securities we are offering by that prospectus supplement.The terms may include: · the title and specific designation of the debt securities, including whether they are senior debt securities or subordinated debt securities; · any limit on the aggregate principal amount of the debt securities or the series of which they are a part; · whether the debt securities are to be issuable as registered securities, as bearer securities or alternatively as bearer securities and registered securities, and if as bearer securities, whether interest on any portion of a bearer security in global form will be paid to any clearing organizations; · the currency or currencies, or composite currencies, in which the debt securities will be denominated and in which we will make payments on the debt securities; · the date or dates on which we must pay principal; 6 · the rate or rates at which the debt securities will bear interest or the manner in which interest will be determined, if any interest is payable; · the date or dates from which any interest will accrue, the date or dates on which we must pay interest and the record date for determining who is entitled to any interest payment; · the place or places where we must pay the debt securities and where any debt securities issued in registered form may be sent for transfer or exchange; · the terms and conditions on which we may, or may be required to, redeem the debt securities; · the terms and conditions of any sinking fund; · if other than denominations of $1,000, the denominations in which we may issue the debt securities; · the amount we will pay if the maturity of the debt securities is accelerated; · whether we will issue the debt securities in the form of one or more global securities and, if so, the identity of the depositary for the global security or securities; · any addition to or changes in the events of default or covenants that apply to the debt securities; · whether the debt securities will be defeasible; and · any other terms of the debt securities and any other deletions from or modifications or additions to the indenture in respect of the debt securities, including those relating to the subordination of any debt securities. Unless the applicable prospectus supplement specifies otherwise, the debt securities will not be listed on any securities exchange. Unless the applicable prospectus supplement specifies otherwise, we will issue the debt securities in fully registered form without coupons.If we issue debt securities of any series in bearer form, the applicable prospectus supplement will describe the special restrictions and considerations, including special offering restrictions and special federal income tax considerations, applicable to those debt securities and to payment on and transfer and exchange of those debt securities.Debt securities issued in bearer form will be transferable by delivery. Unless otherwise stated in the prospectus supplement, we will pay principal, premium, interest and additional amounts, if any, on the debt securities at the office or agency we maintain for that purpose (initially the corporate trust office of the trustee).We may pay interest on debt securities issued in registered form by check mailed to the address of the persons entitled to the payments or we may pay by transfer to their U.S.bank accounts.Interest on debt securities issued in registered form will be payable on any interest payment date to the registered owners of the debt securities at the close of business on the regular record date for the interest payment.We will name in the prospectus supplement all paying agents we initially designate for the debt securities.We may designate additional paying agents, rescind the designation of any paying agent or approve a change in the office through which any paying agent acts, but we must maintain a paying agent in each place where payments on the debt securities are payable. Unless otherwise stated in the prospectus supplement, the debt securities may be presented for transfer (duly endorsed or accompanied by a written instrument of transfer, if we or the security registrar so requires) or exchanged for other debt securities of the same series (containing identical terms and provisions, in any authorized denominations, and in the same aggregate principal amount) at the office or agency we maintain for that purpose (initially the corporate trust office of the trustee).There will be no service charge for any transfer or exchange, but we may require payment sufficient to cover any tax or other governmental charge or expenses payable in connection with the transfer or exchange.We will not be required to: · issue, register the transfer of, or exchange, debt securities during a period beginning at the opening of business 15days before the day of mailing of a notice of redemption of any such debt securities and ending at the close of business on the day of such mailing, or 7 · register the transfer of or exchange any debt security selected for redemption in whole or in part, except the unredeemed portion of any debt security being redeemed in part. We shall appoint the trustee as security registrar.Any transfer agent (in addition to the security registrar) we initially designate for any debt securities will be named in the related prospectus supplement.We may designate additional transfer agents, rescind the designation of any transfer agent or approve a change in the office through which any transfer agent acts, but we must maintain a transfer agent in each place where any payments on the debt securities are payable. Unless otherwise stated in the prospectus supplement, we will issue the debt securities only in fully registered form, without coupons, in minimum denominations of $1,000 and integral multiples of $1,000.The debt securities may be represented in whole or in part by one or more global debt securities.Each global security will be registered in the name of a depositary or its nominee and the global security will bear a legend regarding the restrictions on exchanges and registration of transfer.Interests in a global security will be shown on records maintained by the depositary and its participants, and transfers of those interests will be made as described below.Provisions relating to the use of global securities are more fully described below in the section entitled “Use of Global Securities.” We may issue the debt securities as original issue discount securities (bearing no interest or bearing interest at a rate which at the time of issuance is below market rates) to be sold at a substantial discount below their principal amount.We will describe certain special U.S.federal income tax and other considerations applicable to any debt securities that are issued as original issue discount securities in the applicable prospectus supplement. If the purchase price of any debt securities is payable in one or more foreign currencies or currency units, or if any debt securities are denominated in one or more foreign currencies or currency units, or if any payments on the debt securities are payable in one or more foreign currencies or currency units, we will describe the restrictions, elections, certain U.S.federal income tax considerations, specific terms and other information about the debt securities and the foreign currency or currency units in the prospectus supplement. We will comply with Section14(e) under the Exchange Act, and any other tender offer rules under the Exchange Act that may then be applicable, in connection with any obligation to purchase debt securities at the option of the holders.Any such obligation applicable to a series of debt securities will be described in the related prospectus supplement. Unless otherwise described in a prospectus supplement relating to any debt securities, other than as described below under “— Limitation on Mortgages and Liens,” the indenture does not limit our ability to incur debt or give holders of debt securities protection in the event of a sudden and significant decline in our credit quality or a takeover, recapitalization or highly leveraged or similar transaction involving us.Accordingly, we could in the future enter into transactions that could increase the amount of indebtedness outstanding at that time or otherwise affect our capital structure or credit rating.You should refer to the prospectus supplement relating to a particular series of debt securities for information regarding any changes in the events of default described below or covenants contained in the indenture, including any addition of a covenant or other provisions providing event risk or similar protection. Subordinated Debt Securities Unless otherwise provided in the applicable prospectus supplement, the following provisions will apply for subordinated debt securities. Before we pay the principal of, premium, if any, and interest on, the subordinated debt securities, we must be current and not in default on payment in full of all of our senior indebtedness.Senior indebtedness includes all of our indebtedness as described below, except for: · obligations issued or assumed as the deferred purchase price of property; · conditional sale obligations; · obligations arising under any title retention agreements; 8 · indebtedness relating to the applicable subordinated debt securities; · indebtedness owed to one of our subsidiaries; and · indebtedness that, by its terms, is subordinate in right of payment to or equal with the applicable subordinated debt securities. Generally, indebtedness means: · the principal of, premium, if any, and interest on indebtedness for money borrowed; · the principal of, premium, if any, and interest on indebtedness evidenced by notes, debentures, bonds or other similar instruments; · capitalized lease obligations; · obligations issued or assumed as the deferred purchase price of property, all conditional sale obligations and all obligations arising under any title retention agreements; · obligations for the reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction (other than obligations with respect to certain letters of credit securing obligations entered into in the ordinary course of business); · obligations of the type referred to in the bullet points above assumed for another party and dividends of another party for the payment of which, in either case, one is responsible or liable as obligor, guarantor or otherwise; and · obligations assumed of the types referred to in the bullet points above for another party secured by any lien on any of one's property or assets. Indebtedness does not include amounts owed pursuant to trade accounts arising in the ordinary course of business. Generally, we may not pay the principal of, premium, if any, or interest on the subordinated debt securities if, at the time of payment (or immediately after giving effect to such payment): · there exists under any senior indebtedness, or any agreement under which any senior indebtedness is issued, any default, which default results in the full amount of the senior indebtedness being declared due and payable; or · the trustee has received written notice from a holder of senior indebtedness stating that there exists under the senior indebtedness, or any agreement under which the senior indebtedness is issued, a default, which default permits the holders of the senior indebtedness to declare the full amount of the senior indebtedness due and payable, unless, among other things, in either case: · the default has been cured or waived; or · full payment of amounts then due for principal and interest and of all other obligations then due on all senior indebtedness has been made or duly provided for under the terms of any instrument governing senior indebtedness. Limited subordination periods apply in the event of non-payment defaults relating to senior indebtedness in situations where there has not been an acceleration of senior indebtedness. A failure to make any payment on the subordinated debt securities as a result of the foregoing provisions will not affect our obligations to the holders of the subordinated debt securities to pay the principal of, premium, if any, and interest on the subordinated debt securities as and when such payment obligations become due. 9 The holders of senior indebtedness will be entitled to receive payment in full of all amounts due or to become due on senior indebtedness, or provisions will be made for such payment, before the holders of the subordinated debt securities are entitled to receive any payment or distribution of any kind relating to the subordinated debt securities or on account of any purchase or other acquisition of the subordinated debt securities by us or any of our subsidiaries, in the event of: · insolvency or bankruptcy case or proceeding, or any receivership, liquidation, reorganization or other similar case, relating to us or our assets; · any liquidation, dissolution or other winding up of Emeritus, whether voluntary or involuntary and whether or not involving insolvency or bankruptcy; or · any assignment for the benefit of our creditors or any other marshalling of our assets and liabilities. In addition, the rights of the holders of the subordinated debt securities will be subrogated to the rights of the holders of senior indebtedness to receive payments and distributions of cash, property and securities applicable to the senior indebtedness until the principal of, premium, if any, and interest on the subordinated debt securities are paid in full. Because of these subordination provisions, our creditors who hold senior indebtedness or other unsubordinated indebtedness may recover a greater percentage of the debt owed to them than the holders of the subordinated debt securities. The subordinated debt indenture will not limit the aggregate amount of senior indebtedness that we may issue.If this prospectus is being delivered in connection with the offering of a series of subordinated debt securities, the accompanying prospectus supplement or the information incorporated in this prospectus by reference will set forth the approximate amount of senior debt outstanding as of a recent date. Certain Restrictions Limitations on Mortgages and Liens.Neither we nor any of our restricted subsidiaries (as defined below) will be permitted to issue, assume or guarantee certain types of secured debt, without securing the debt securities on an equal and ratable basis with any such debt.These limits apply to debt secured by mortgages, pledges, liens and other encumbrances, which together we refer to as liens.These limits will not apply to: · liens that existed on the date of the indenture; · liens on real estate (including liens that existed on property when we acquired it) not exceeding 100% of the fair value of the property at the time the debt is incurred; · liens arising from the acquisition of a business as a going concern or to which assets we acquire in satisfaction of secured debt are subject; · liens to secure extensions, renewals and replacements of debt secured by any of the liens referred to above, without increasing the amount of the debt; or · certain mechanics, landlords, tax or other statutory liens, including liens and deposits required or provided for under state laws and similar regulatory statutes. Limitations on Sales of Capital Stock of Restricted Subsidiaries.Neither we nor any of our restricted subsidiaries will be permitted to issue, sell, transfer or dispose of (except to one of our restricted subsidiaries) all or any portion of the capital stock of a restricted subsidiary, unless such capital stock is disposed of for cash or property which, in the opinion of our board of directors, is at least equal to the fair value of such capital stock. For the purposes of the indenture, “restricted subsidiary” means a subsidiary, including subsidiaries of any subsidiary, which meets any of the following conditions: (1)our and our other subsidiaries’ investments in and advances to the subsidiary exceed 10% of our total consolidated assets as of the end of the most recently completed fiscal year; 10 (2)our and our other subsidiaries’ proportionate share of the total assets (after inter-company eliminations) of the subsidiary exceeds 10% of our total consolidated assets as of the end of the most recently completed fiscal year; or (3)our and our other subsidiaries’ equity in the income from continuing operations before income taxes, extraordinary items and cumulative effect of a change in accounting principle of the subsidiary exceeds 10% of such income for us and our consolidated subsidiaries for the most recently completed fiscal year. For purposes of making the income test in clause(3) of the preceding sentence, when a loss has been incurred by either us and our subsidiaries consolidated or the tested subsidiary, but not both, the equity in the income or loss of the tested subsidiary will be excluded from our consolidated income for purposes of the computation and if our consolidated income for the most recent fiscal year is at least 10% lower than the average of the income for the last five fiscal years, the average income will be substituted for purposes of the computation and any loss years will be omitted for purposes of computing average income. Consolidation, Merger and Sale of Assets We may not consolidate with or merge into any other person or convey or transfer or lease our properties and assets substantially as an entirety to any person unless: (1)if we consolidate with or merge into another corporation or convey or transfer our properties and assets substantially as an entirety to any person, the successor is organized under the laws of the United States, or any state, and assumes our obligations under the debt securities; (2)immediately after the transaction, no event of default occurs and continues; and we meet certain other conditions specified in the indenture. Modification and Waiver We and the trustee may modify and amend the indenture without the consent of the holders of the outstanding debt securities of each affected series, in order to, among other things: · evidence the succession of another corporation to us and the assumption of all of our obligations under the debt securities, any related coupons and our covenants by a successor; · add to our covenants for the benefit of holders of debt securities or surrender any of our rights or powers; · add additional events of default for any series; · add, change or eliminate any provision affecting debt securities that are not yet issued; · secure certain debt securities; · establish the form or terms of debt securities not yet issued; · make provisions with respect to conversion or exchange rights of holders of debt securities; · evidence and provide for successor trustees; · permit payment in respect of debt securities in bearer form in the United States, if allowed without penalty under applicable laws and regulations; or · correct or supplement any inconsistent provisions, cure any ambiguity or mistake, or add any other provisions, on the condition that this action does not adversely affect the interests of any holder of debt securities of any series issued under the indenture in any material respect. 11 In addition, we and the trustee may modify and amend the indenture with the consent of the holders of at least a majority in aggregate principal amount of the outstanding debt securities of each affected series.However, without the consent of each holder, we cannot modify or amend the indenture in a way that would: · change the stated maturity of the principal of, or any installment of principal or interest on, any debt security; · reduce the principal or interest on any debt security; · change the place or currency of payment of principal or interest on any debt security; · impair the right to sue to enforce any payment on any debt security after it is due; or · reduce the percentage in principal amount of outstanding debt securities necessary to modify or amend the indenture, to waive compliance with certain provisions of the indenture or to waive certain defaults. The holders of at least a majority in aggregate principal amount of outstanding debt securities may waive our compliance with certain restrictive covenants of the indenture.The holders of at least a majority in principal amount of the outstanding debt securities of any series may waive any past default under the indenture with respect to outstanding debt securities of that series, which will be binding on all holders of debt securities of that series, except a default in the payment of principal or interest on any debt security of that series or in respect of a provision of the indenture that cannot be modified or amended without each holder's consent. Events of Default Each of the following will be an event of default: (1)default for 30days in the payment of any interest; (2)default in the payment of principal; (3)default in the deposit of any sinking fund payment; (4)default in the performance of any other covenant in the indenture for 60days after written notice; (5)a failure to pay when due or a default that results in the acceleration of maturity of any other debt of ours or our restricted subsidiaries in an aggregate amount of $25million or more, unless (a)the acceleration is rescinded, stayed or annulled, or (b)the debt has been discharged or, in the case of debt we are contesting in good faith, we set aside a bond, letter of credit, escrow deposit or other cash equivalent sufficient to discharge the debt within 10days after written notice of default is given to us; and certain events in bankruptcy, insolvency or reorganization. We are required to furnish the trustee annually a statement as to our fulfillment of our obligations under the indenture.The trustee may withhold notice of any default to the holders of debt securities of any series (except for a default on principal or interest payments on debt securities of that series) if it considers it in the interest of the holders to do so. If an event of default occurs and continues, either the trustee or the holders of not less than 25% in principal amount of the outstanding debt securities of the series in default may declare the principal amount immediately due and payable by written notice to us (and to the trustee if given by the holders).Upon any such declaration, the principal amount will become immediately due and payable.However, the holders of a majority in principal amount of the outstanding debt securities of that series may, under certain circumstances, rescind and annul the acceleration. Except for certain duties in case of an event of default, the trustee is not required to exercise any of its rights or powers at the request or direction of any of the holders, unless the holders offer the trustee reasonable security or indemnity.If the holders provide this security or indemnity, the holders of a majority in principal amount of the outstanding debt securities of a series may direct the time, method and place of conducting any proceeding for any 12 remedy available to the trustee, or exercising any trust or powers conferred on the trustee with respect to the debt securities of that series. No holder of a debt security may bring any lawsuit or other proceeding with respect to the indenture or for any remedy under the indenture, unless: · the holder first gives the trustee written notice of a continuing event of default, · the holders of at least 25% in principal amount of the outstanding debt securities of the series in default give the trustee a written request to bring the proceeding and offer the trustee reasonable security or indemnity, and · the trustee fails to institute the proceeding within 60days of the written request and has not received from holders of a majority in principal amount of the outstanding debt securities of the series in default a direction inconsistent with that request. However, the holder of any debt security has the absolute right to receive payment of the principal of and any interest on the debt security on or after the stated due dates and to take any action to enforce any such payment. Discharge, Defeasance and Covenant Defeasance We may discharge certain obligations to holders of any series of debt securities that have not already been delivered to the trustee for cancellation and that either have become due and payable or will become due and payable within one year (or scheduled for redemption within one year) by depositing with the trustee, in trust, funds in U.S.dollars or in the foreign currency in which such debt securities are payable in an amount sufficient to pay the principal and any premium, interest and additional amounts on such debt securities to the date of deposit (if the debt securities have become due and payable) or to the maturity date, as the case may be. Unless a prospectus supplement states that the following provisions do not apply to the debt securities of that series, we may elect either: · to defease and be discharged from any and all obligations with respect to such debt securities (except for, among other things, the obligation to pay additional amounts, if any, upon the occurrence of certain events of taxation, assessment or governmental charge with respect to payments on the debt securities and other obligations to register the transfer or exchange of such debt securities, to replace temporary or mutilated, destroyed, lost or stolen debt securities, to maintain an office or agency with respect to such debt securities and to hold moneys for payment in trust), such an action a ”defeasance,” or · to be released from our obligations under the indenture with respect to the debt securities as described above under “— Certain Restrictions” and as may be further described in any prospectus supplement, and our failure to comply with these obligations will not constitute an event of default with respect to such debt securities, such an action a ”covenant defeasance.” Defeasance or covenant defeasance is conditioned on our irrevocable deposit with the trustee, in trust, of an amount in cash or government securities, or both, sufficient to pay the principal of, any premium and interest on, and any additional amounts with respect to, the debt securities on the scheduled due dates.Additional conditions to defeasance or covenant defeasance require that: (1)the applicable defeasance or covenant defeasance does not result in a breach or violation of, or constitute a default under, the indenture or any other material agreement or instrument to which we are a party or by which we are bound, (2)no event of default has occurred and continues on the date the trust is established and, with respect to defeasance only, at any time during the period ending on the 123rdday after that date, and (3)we have delivered to the trustee an opinion of counsel to the effect that the holders of such debt securities will not recognize income, gain or loss for U.S.federal income tax purposes as a result of the defeasance or covenant defeasance and will be subject to U.S.federal income tax for the same amounts, in the same manner and at 13 the same times as would have been the case if the defeasance or covenant defeasance had not occurred.This opinion, in the case of defeasance, must refer to and be based upon a letter ruling we have received from the Internal Revenue Service, a Revenue Ruling published by the Internal Revenue Service, or a change in applicable U.S.federal income tax law occurring after the date of the indenture. If we accomplish covenant defeasance on debt securities of certain holders, those holders can still look to us for repayment of their debt securities in the event of any shortfall in the trust deposit.If one of the remaining events of default occurred, such as our bankruptcy, and the debt securities became immediately due and payable, there may be a shortfall.Depending on the event causing the default, such holders may not be able to obtain payment of the shortfall. In the case of subordinated debt securities, the subordination provisions described under “— Subordinated Debt Securities” above are made subject to the provisions for defeasance and covenant defeasance.In other words, if we accomplish defeasance or covenant defeasance on any subordinated debt securities, such securities would cease to be so subordinated. Governing Law The indentures and the debt securities will be governed by and interpreted under the laws of the State of New York. DESCRIPTION OF CONVERTIBLE DEBT SECURITIES The following summary of the terms of the convertible debt securities describes general terms that apply to the convertible debt securities.The convertible debt securities offered pursuant to this prospectus will be unsecured obligations and will be either convertible senior debt or convertible subordinated debt.The particular terms of any convertible debt securities will be described more specifically in each prospectus supplement relating to those convertible debt securities.Where any provision in an accompanying prospectus supplement is inconsistent with any provision in this summary, the prospectus supplement will control. Convertible senior debt securities will be issued under a convertible debt indenture, and convertible subordinated debt securities will be issued under a convertible subordinated debt indenture.We summarize these indentures below.Where we make no distinction in our summary between convertible senior debt securities and convertible subordinated debt securities or between the convertible debt indenture and the convertible subordinated debt indenture, the applicable information refers to any convertible debt securities and either of the indentures.Since this is only a summary, it does not contain all of the information that may be important to you.A form of indenture relating to the convertible senior debt securities, along with a form of convertible senior debt securities, and a form of indenture relating to the convertible subordinated debt securities, along with a form of convertible subordinated debt securities, are exhibits to the registration statement of which this prospectus is a part.We encourage you to read those documents. General The indenture does not limit the aggregate principal amount of convertible debt securities we may issue and provides that we may issue convertible debt securities thereunder from time to time in one or more series.The indenture does not limit the amount of other indebtedness or convertible debt securities, other than certain secured indebtedness as described below, which we or our subsidiaries may issue.Under the indenture, the terms of the convertible debt securities of any series may differ and we, without the consent of the holders of the convertible debt securities of any series, may reopen a previous series of convertible debt securities and issue additional convertible debt securities of the series or establish additional terms of the series. Unless otherwise provided in a prospectus supplement, the convertible senior debt securities will be our unsecured obligations and will rank equally with all of our other unsecured and senior indebtedness, and the convertible subordinated debt securities will be unsecured obligations of ours and, as set forth below under “— Subordinated Debt Securities,” will be subordinated in right of payment to all of our senior indebtedness. 14 Because many of our assets are held in subsidiaries established in connection with financing transactions, our rights and the rights of our creditors (including the holders of convertible debt securities) and shareholders to participate in any distribution of assets of any subsidiary upon the subsidiary’s liquidation or reorganization or otherwise would be subject to the prior claims of the subsidiary’s creditors, except to the extent that we may be a creditor with recognized claims against the subsidiary. You should refer to the prospectus supplement that accompanies this prospectus for a description of the specific series of convertible debt securities we are offering by that prospectus supplement.The terms may include: · the title and specific designation of the convertible debt securities, including whether they are convertible senior debt securities or convertible subordinated debt securities; · any limit on the aggregate principal amount of the convertible debt securities or the series of which they are a part; · whether the convertible debt securities are to be issuable as registered securities, as bearer securities or alternatively as bearer securities and registered securities, and if as bearer securities, whether interest on any portion of a bearer security in global form will be paid to any clearing organizations; · the currency or currencies, or composite currencies, in which the convertible debt securities will be denominated and in which we will make payments on the convertible debt securities; · the date or dates on which we must pay principal; · the rate or rates at which the convertible debt securities will bear interest or the manner in which interest will be determined, if any interest is payable; · the date or dates from which any interest will accrue, the date or dates on which we must pay interest and the record date for determining who is entitled to any interest payment; · the place or places where we must pay the convertible debt securities and where any convertible debt securities issued in registered form may be sent for transfer, conversion or exchange; · the terms and conditions on which we may, or may be required to, redeem the convertible debt securities; · the terms and conditions of any sinking fund; · if other than denominations of $1,000, the denominations in which we may issue the convertible debt securities; · the terms and conditions upon which conversion of the convertible debt securities may be effected, including the conversion price, the conversion period and other conversion provisions; · the amount we will pay if the maturity of the convertible debt securities is accelerated; · whether we will issue the convertible debt securities in the form of one or more global securities and, if so, the identity of the depositary for the global security or securities; · any addition to or changes in the events of default or covenants that apply to the convertible debt securities; · whether the convertible debt securities will be defeasible; and · any other terms of the convertible debt securities and any other deletions from or modifications or additions to the indenture in respect of the convertible debt securities, including those relating to the subordination of any convertible debt securities. Unless the applicable prospectus supplement specifies otherwise, the convertible debt securities will not be listed on any securities exchange. Unless the applicable prospectus supplement specifies otherwise, we will issue the convertible debt securities in fully registered form without coupons.If we issue convertible debt securities of any series in bearer form, the applicable prospectus supplement will describe the special restrictions and considerations, including special offering restrictions and special federal income tax considerations, applicable to those convertible debt securities and to 15 payment on and transfer and exchange of those convertible debt securities.Convertible debt securities issued in bearer form will be transferable by delivery. Unless otherwise stated in the prospectus supplement, we will pay principal, premium, interest and additional amounts, if any, on the convertible debt securities at the office or agency we maintain for that purpose (initially the corporate trust office of the trustee).We may pay interest on convertible debt securities issued in registered form by check mailed to the address of the persons entitled to the payments or we may pay by transfer to their U.S.bank accounts.Interest on convertible debt securities issued in registered form will be payable on any interest payment date to the registered owners of the convertible debt securities at the close of business on the regular record date for the interest payment.We will name in the prospectus supplement all paying agents we initially designate for the convertible debt securities.We may designate additional paying agents, rescind the designation of any paying agent or approve a change in the office through which any paying agent acts, but we must maintain a paying agent in each place where payments on the convertible debt securities are payable. Unless otherwise stated in the prospectus supplement, the convertible debt securities may be presented for transfer (duly endorsed or accompanied by a written instrument of transfer, if we or the security registrar so requires) or exchanged for other convertible debt securities of the same series (containing identical terms and provisions, in any authorized denominations, and in the same aggregate principal amount) at the office or agency we maintain for that purpose (initially the corporate trust office of the trustee).There will be no service charge for any transfer or exchange, but we may require payment sufficient to cover any tax or other governmental charge or expenses payable in connection with the transfer or exchange.We will not be required to: · issue, register the transfer of, or exchange, convertible debt securities during a period beginning at the opening of business 15days before the day of mailing of a notice of redemption of any such convertible debt securities and ending at the close of business on the day of such mailing; or · register the transfer of or exchange any debt security selected for redemption in whole or in part, except the unredeemed portion of any debt security being redeemed in part. We shall appoint the trustee as security registrar.Any transfer agent (in addition to the security registrar) we initially designate for any convertible debt securities will be named in the related prospectus supplement.We may designate additional transfer agents, rescind the designation of any transfer agent or approve a change in the office through which any transfer agent acts, but we must maintain a transfer agent in each place where any payments on the convertible debt securities are payable. Unless otherwise stated in the prospectus supplement, we will issue the convertible debt securities only in fully registered form, without coupons, in minimum denominations of $1,000 and integral multiples of $1,000.The convertible debt securities may be represented in whole or in part by one or more global debt securities.Each global security will be registered in the name of a depositary or its nominee and the global security will bear a legend regarding the restrictions on exchanges and registration of transfer.Interests in a global security will be shown on records maintained by the depositary and its participants, and transfers of those interests will be made as described below.Provisions relating to the use of global securities are more fully described below in the section entitled Use of “Global Securities.” We may issue the convertible debt securities as original issue discount securities (bearing no interest or bearing interest at a rate which at the time of issuance is below market rates) to be sold at a substantial discount below their principal amount.We will describe certain special U.S.federal income tax and other considerations applicable to any convertible debt securities that are issued as original issue discount securities in the applicable prospectus supplement. If the purchase price of any convertible debt securities is payable in one or more foreign currencies or currency units, or if any convertible debt securities are denominated in one or more foreign currencies or currency units, or if any payments on the convertible debt securities are payable in one or more foreign currencies or currency units, we will describe the restrictions, elections, certain U.S.federal income tax considerations, specific terms and other information about the convertible debt securities and the foreign currency or currency units in the prospectus supplement. 16 We will comply with Section14(e) under the Exchange Act, and any other tender offer rules under the Exchange Act that may then be applicable, in connection with any obligation to purchase convertible debt securities at the option of the holders.Any such obligation applicable to a series of convertible debt securities will be described in the related prospectus supplement. Unless otherwise described in a prospectus supplement relating to any convertible debt securities, other than as described below under “— Limitation on Mortgages and Liens,” the indenture does not limit our ability to incur debt or give holders of convertible debt securities protection in the event of a sudden and significant decline in our credit quality or a takeover, recapitalization or highly leveraged or similar transaction involving us.Accordingly, we could in the future enter into transactions that could increase the amount of indebtedness outstanding at that time or otherwise affect our capital structure or credit rating.You should refer to the prospectus supplement relating to a particular series of convertible debt securities for information regarding any changes in the events of default described below or covenants contained in the indenture, including any addition of a covenant or other provisions providing event risk or similar protection. Conversion Rights An applicable prospectus supplement will set forth the terms on which the convertible debt securities of any series are convertible into common stock.Those terms will address whether conversion is mandatory, at the option of the holder or at our option.The terms may also provide that the number of shares of our common stock to be received by the holders of the convertible debt securities will be calculated according to the market price of our common stock as of a time stated in the prospectus supplement or otherwise. Convertible Subordinated Debt Securities Unless otherwise provided in the applicable prospectus supplement, the following provisions will apply for convertible subordinated debt securities. Before we pay the principal of, premium, if any and interest on, the convertible subordinated debt securities, we must be current and not in default on payment in full of all of our senior indebtedness.Senior indebtedness includes all of our indebtedness as described below, except for: · obligations issued or assumed as the deferred purchase price of property; · conditional sale obligations; · obligations arising under any title retention agreements; · indebtedness relating to the applicable convertible subordinated debt securities; · indebtedness owed to one of our subsidiaries; and · indebtedness that, by its terms, is subordinate in right of payment to or equal with the applicable convertible subordinated debt securities. Generally, indebtedness means: · the principal of, premium, if any, and interest on indebtedness for money borrowed; · the principal of, premium, if any, and interest on indebtedness evidenced by notes, debentures, bonds or other similar instruments; · capitalized lease obligations; · obligations issued or assumed as the deferred purchase price of property, all conditional sale obligations and all obligations arising under any title retention agreements; · obligations for the reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction (other than obligations with respect to certain letters of credit securing obligations entered into in the ordinary course of business); 17 · obligations of the type referred to in the bullet points above assumed for another party and dividends of another party for the payment of which, in either case, one is responsible or liable as obligor, guarantor or otherwise; and · obligations assumed of the types referred to in the bullet points above for another party secured by any lien on any of one's property or assets. Indebtedness does not include amounts owed pursuant to trade accounts arising in the ordinary course of business. Generally, we may not pay the principal of, premium, if any, or interest on the convertible subordinated debt securities if, at the time of payment (or immediately after giving effect to such payment): · there exists under any senior indebtedness, or any agreement under which any senior indebtedness is issued, any default, which default results in the full amount of the senior indebtedness being declared due and payable; or · the trustee has received written notice from a holder of senior indebtedness stating that there exists under the senior indebtedness, or any agreement under which the senior indebtedness is issued, a default, which default permits the holders of the senior indebtedness to declare the full amount of the senior indebtedness due and payable, unless, among other things, in either case: · the default has been cured or waived; or · full payment of amounts then due for principal and interest and of all other obligations then due on all senior indebtedness has been made or duly provided for under the terms of any instrument governing senior indebtedness. Limited subordination periods apply in the event of non-payment defaults relating to senior indebtedness in situations where there has not been an acceleration of senior indebtedness. A failure to make any payment on the convertible subordinated debt securities as a result of the foregoing provisions will not affect our obligations to the holders of the convertible subordinated debt securities to pay the principal of, premium, if any, and interest on the convertible subordinated debt securities as and when such payment obligations become due. The holders of senior indebtedness will be entitled to receive payment in full of all amounts due or to become due on senior indebtedness, or provisions will be made for such payment, before the holders of the convertible subordinated debt securities are entitled to receive any payment or distribution of any kind relating to the convertible subordinated debt securities or on account of any purchase or other acquisition of the convertible subordinated debt securities by us or any of our subsidiaries, in the event of: · insolvency or bankruptcy case or proceeding, or any receivership, liquidation, reorganization or other similar case, relating to us or our assets; · any liquidation, dissolution or other winding up of Emeritus, whether voluntary or involuntary and whether or not involving insolvency or bankruptcy; or · any assignment for the benefit of our creditors or any other marshalling of our assets and liabilities. In addition, the rights of the holders of the convertible subordinated debt securities will be subrogated to the rights of the holders of senior indebtedness to receive payments and distributions of cash, property and securities applicable to the senior indebtedness until the principal of, premium, if any, and interest on the convertible subordinated debt securities are paid in full. Because of these subordination provisions, our creditors who hold senior indebtedness or other unsubordinated indebtedness may recover a greater percentage of the debt owed to them than the holders of the convertible subordinated debt securities. 18 The convertible subordinated debt indenture will not limit the aggregate amount of senior indebtedness that we may issue.If this prospectus is being delivered in connection with the offering of a series of convertible subordinated debt securities, the accompanying prospectus supplement or the information incorporated in this prospectus by reference will set forth the approximate amount of senior debt outstanding as of a recent date. Certain Restrictions Limitations on Mortgages and Liens.Neither we nor any of our restricted subsidiaries (as defined below) will be permitted to issue, assume or guarantee certain types of secured debt, without securing the convertible debt securities on an equal and ratable basis with any such debt.These limits apply to debt secured by mortgages, pledges, liens and other encumbrances, which together we refer to as liens.These limits will not apply to: · liens that existed on the date of the indenture; · liens on real estate (including liens that existed on property when we acquired it) not exceeding 100% of the fair value of the property at the time the debt is incurred; · liens arising from the acquisition of a business as a going concern or to which assets we acquire in satisfaction of secured debt are subject; · liens to secure extensions, renewals and replacements of debt secured by any of the liens referred to above, without increasing the amount of the debt; or · certain mechanics, landlords, tax or other statutory liens, including liens and deposits required or provided for under state laws and similar regulatory statutes. Limitations on Sales of Capital Stock of Restricted Subsidiaries.Neither we nor any of our restricted subsidiaries will be permitted to issue, sell, transfer or dispose of (except to one of our restricted subsidiaries) all or any portion of capital stock of a restricted subsidiary, unless such capital stock is disposed of for cash or property which, in the opinion of our board of directors, is at least equal to the fair value of such capital stock. For the purposes of the indenture, “restricted subsidiary” means a subsidiary, including subsidiaries of any subsidiary, which meets any of the following conditions: (1)our and our other subsidiaries’ investments in and advances to the subsidiary exceed 10% of our total consolidated assets as of the end of the most recently completed fiscal year; (2)our and our other subsidiaries’ proportionate share of the total assets (after inter-company eliminations) of the subsidiary exceeds 10% of our total consolidated assets as of the end of the most recently completed fiscal year; or (3)our and our other subsidiaries’ equity in the income from continuing operations before income taxes, extraordinary items and cumulative effect of a change in accounting principle of the subsidiary exceeds 10% of such income for us and our consolidated subsidiaries for the most recently completed fiscal year. For purposes of making the income test in clause(3) of the preceding sentence, when a loss has been incurred by either us and our subsidiaries consolidated or the tested subsidiary, but not both, the equity in the income or loss of the tested subsidiary will be excluded from our consolidated income for purposes of the computation and if our consolidated income for the most recent fiscal year is at least 10% lower than the average of the income for the last five fiscal years, the average income will be substituted for purposes of the computation and any loss years will be omitted for purposes of computing average income. Consolidation, Merger and Sale of Assets We may not consolidate with or merge into any other person or convey or transfer or lease our properties and assets substantially as an entirety to any person unless: 19 (1)if we consolidate with or merge into another corporation or convey or transfer our properties and assets substantially as an entirety to any person, the successor is organized under the laws of the United States, or any state, and assumes our obligations under the convertible debt securities; (2)immediately after the transaction, no event of default occurs and continues; and we meet certain other conditions specified in the indenture. Modification and Waiver We and the trustee may modify and amend the indenture without the consent of the holders of the outstanding convertible debt securities of each affected series, in order to, among other things: · evidence the succession of another corporation to us and the assumption of all of our obligations under the convertible debt securities, any related coupons and our covenants by a successor; · add to our covenants for the benefit of holders of convertible debt securities or surrender any of our rights or powers; · add additional events of default for any series; · add, change or eliminate any provision affecting convertible debt securities that are not yet issued; · secure certain convertible debt securities; · establish the form or terms of convertible debt securities not yet issued; · make provisions with respect to conversion or exchange rights of holders of convertible debt securities; · evidence and provide for successor trustees; · permit payment in respect of convertible debt securities in bearer form in the United States, if allowed without penalty under applicable laws and regulations; or · correct or supplement any inconsistent provisions, cure any ambiguity or mistake, or add any other provisions, on the condition that this action does not adversely affect the interests of any holder of convertible debt securities of any series issued under the indenture in any material respect. In addition, we and the trustee may modify and amend the indenture with the consent of the holders of at least a majority in aggregate principal amount of the outstanding convertible debt securities of each affected series.However, without the consent of each holder, we cannot modify or amend the indenture in a way that would: · change the stated maturity of the principal of, or any installment of principal or interest on, any debt security; · reduce the principal or interest on any debt security; · change the place or currency of payment of principal or interest on any debt security; · impair the right to sue to enforce any payment on any debt security after it is due; or · reduce the percentage in principal amount of outstanding convertible debt securities necessary to modify or amend the indenture, to waive compliance with certain provisions of the indenture or to waive certain defaults. The holders of at least a majority in aggregate principal amount of outstanding convertible debt securities may waive our compliance with certain restrictive covenants of the indenture.The holders of at least a majority in principal amount of the outstanding convertible debt securities of any series may waive any past default under the indenture with respect to outstanding convertible debt securities of that series, which will be binding on all holders of convertible debt securities of that series, except a default in the payment of principal or interest on any debt security of that series or in respect of a provision of the indenture that cannot be modified or amended without each holder's consent. 20 Events of Default Each of the following will be an event of default: (1)default for 30days in the payment of any interest; (2)default in the payment of principal; (3)default in the deposit of any sinking fund payment; (4)default in the performance of any other covenant in the indenture for 60days after written notice; (5)a failure to pay when due or a default that results in the acceleration of maturity of any other debt of ours or our restricted subsidiaries in an aggregate amount of $25million or more, unless (a)the acceleration is rescinded, stayed or annulled, or (b)the debt has been discharged or, in the case of debt we are contesting in good faith, we set aside a bond, letter of credit, escrow deposit or other cash equivalent sufficient to discharge the debt within 10days after written notice of default is given to us; and (6)certain events in bankruptcy, insolvency or reorganization. We are required to furnish the trustee annually a statement as to our fulfillment of our obligations under the indenture.The trustee may withhold notice of any default to the holders of convertible debt securities of any series (except for a default on principal or interest payments on convertible debt securities of that series) if it considers it in the interest of the holders to do so. If an event of default occurs and continues, either the trustee or the holders of not less than 25% in principal amount of the outstanding convertible debt securities of the series in default may declare the principal amount immediately due and payable by written notice to us (and to the trustee if given by the holders).Upon any such declaration, the principal amount will become immediately due and payable.However, the holders of a majority in principal amount of the outstanding convertible debt securities of that series may, under certain circumstances, rescind and annul the acceleration. Except for certain duties in case of an event of default, the trustee is not required to exercise any of its rights or powers at the request or direction of any of the holders, unless the holders offer the trustee reasonable security or indemnity.If the holders provide this security or indemnity, the holders of a majority in principal amount of the outstanding convertible debt securities of a series may direct the time, method and place of conducting any proceeding for any remedy available to the trustee, or exercising any trust or powers conferred on the trustee with respect to the convertible debt securities of that series. No holder of a convertible debt security may bring any lawsuit or other proceeding with respect to the indenture or for any remedy under the indenture, unless: · the holder first gives the trustee written notice of a continuing event of default, · the holders of at least 25% in principal amount of the outstanding convertible debt securities of the series in default give the trustee a written request to bring the proceeding and offer the trustee reasonable security or indemnity, and · the trustee fails to institute the proceeding within 60days of the written request and has not received from holders of a majority in principal amount of the outstanding convertible debt securities of the series in default a direction inconsistent with that request. However, the holder of any convertible debt security has the absolute right to receive payment of the principal of and any interest on the convertible debt security on or after the stated due dates and to take any action to enforce any such payment. 21 Discharge, Defeasance and Covenant Defeasance We may discharge certain obligations to holders of any series of convertible debt securities that have not already been delivered to the trustee for cancellation and that either have become due and payable or will become due and payable within one year (or scheduled for redemption within one year) by depositing with the trustee, in trust, funds in U.S.dollars or in the foreign currency in which such convertible debt securities are payable in an amount sufficient to pay the principal and any premium, interest and additional amounts on such convertible debt securities to the date of deposit (if the convertible debt securities have become due and payable) or to the maturity date, as the case may be. Unless a prospectus supplement states that the following provisions do not apply to the convertible debt securities of that series, we may elect either: · to defease and be discharged from any and all obligations with respect to such convertible debt securities (except for, among other things, the obligation to pay additional amounts, if any, upon the occurrence of certain events of taxation, assessment or governmental charge with respect to payments on the convertible debt securities and other obligations to provide for the conversion rights of the holders of such convertible debt securities, to register the transfer or exchange of such convertible debt securities, to replace temporary or mutilated, destroyed, lost or stolen convertible debt securities, to maintain an office or agency with respect to such convertible debt securities and to hold moneys for payment in trust), such an action a “defeasance,” or · to be released from our obligations under the indenture with respect to the convertible debt securities as described above under “— Certain Restrictions” and as may be further described in any prospectus supplement, and our failure to comply with these obligations will not constitute an event of default with respect to such convertible debt securities, such an action a “covenant defeasance”. Defeasance or covenant defeasance is conditioned on our irrevocable deposit with the trustee, in trust, of an amount in cash or government securities, or both, sufficient to pay the principal of, any premium and interest on, and any additional amounts with respect to, the convertible debt securities on the scheduled due dates.Additional conditions to defeasance or covenant defeasance require that: (1)the applicable defeasance or covenant defeasance does not result in a breach or violation of, or constitute a default under, the indenture or any other material agreement or instrument to which we are a party or by which we are bound, (2)no event of default has occurred and continues on the date the trust is established and, with respect to defeasance only, at any time during the period ending on the 123rdday after that date, and (3)we have delivered to the trustee an opinion of counsel to the effect that the holders of such convertible debt securities will not recognize income, gain or loss for U.S.federal income tax purposes as a result of the defeasance or covenant defeasance and will be subject to U.S.federal income tax for the same amounts, in the same manner and at the same times as would have been the case if the defeasance or covenant defeasance had not occurred.This opinion, in the case of defeasance, must refer to and be based upon a letter ruling we have received from the Internal Revenue Service, a Revenue Ruling published by the Internal Revenue Service, or a change in applicable U.S.federal income tax law occurring after the date of the indenture. If we accomplish covenant defeasance on convertible debt securities of certain holders, those holders can still look to us for repayment of their convertible debt securities in the event of any shortfall in the trust deposit.If one of the remaining events of default occurred, such as our bankruptcy, and the convertible debt securities became immediately due and payable, there may be a shortfall.Depending on the event causing the default, such holders may not be able to obtain payment of the shortfall. In the case of convertible subordinated debt securities, the subordination provisions described under “— Convertible Subordinated Debt Securities” above are made subject to the provisions for defeasance and covenant defeasance.In other words, if we accomplish defeasance or covenant defeasance on any convertible subordinated debt securities, such securities would cease to be so subordinated. 22 Governing Law The indentures and the convertible debt securities will be governed by and interpreted under the laws of the State of New York. DESCRIPTION OF WARRANTS We may issue, either separately or together with other securities, warrants for the purchase of any, including any combination of, common stock, preferred stock or convertible preferred stock that we may sell under this prospectus. The warrants will be issued under warrant agreements to be entered into between us and a bank or trust company, as warrant agent, all to be set forth in the applicable prospectus supplement relating to any or all warrants with respect to which this prospectus is being delivered.Copies of the form of agreement for each warrant, which we refer to collectively as “warrant agreements,” including the forms of certificates representing the warrants, which we refer to collectively as “warrant certificates,” and reflecting the provisions to be included in such agreements that will be entered into with respect to a particular offering of each type of warrant, will be filed with the SEC and incorporated by reference as exhibits to the registration statement of which this prospectus is a part. The following description sets forth certain general terms and provisions of the warrants to which any prospectus supplement may relate.The particular terms of the warrants to which any prospectus supplement may relate and the extent, if any, to which the general provisions may apply to the warrants so offered will be described in the applicable prospectus supplement.To the extent that any particular terms of the warrants, warrant agreements or warrant certificates described in a prospectus supplement differ from any of the terms described in this section, then the terms described in this section will be deemed to have been superseded by that prospectus supplement.We encourage you to read the applicable warrant agreement and certificate for additional information before you purchase any of our warrants. General The prospectus supplement will describe the terms of the warrants with respect to which this prospectus is being delivered, as well as the related warrant agreement and warrant certificates, including the following, where applicable: · the principal amount of, or the number of, securities, as the case may be, purchasable upon exercise of each warrant and the initial price at which the principal amount or number of securities, as the case may be, may be purchased upon such exercise; · the designation and terms of the securities, if other than common stock, purchasable upon exercise of the warrants and of any securities, if other than common stock, with which the warrants are issued; · the procedures and conditions relating to the exercise of the warrants; · the date, if any, on and after which the warrants, and any securities with which the warrants are issued, will be separately transferable; · the offering price, if any, of the warrants; · the date on which the right to exercise the warrants will commence and the date on which that right will expire; · if applicable, a discussion of the material United States federal income tax considerations applicable to the exercise of the warrants; · whether the warrants represented by the warrant certificates will be issued in registered or bearer form and, if registered, where they may be transferred and registered; · call provisions, if any, of the warrants; 23 · antidilution provisions, if any, of the warrants; and · any other material terms of the warrants. The description of warrants in the prospectus supplement will not necessarily be complete and will be qualified in its entirety by reference to the warrant agreement and warrant certificate relating to the warrants being offered. Exercise of Warrants Each warrant will entitle the holder to purchase for cash that principal amount of, or number of, securities, as the case may be, at the exercise price set forth in, or to be determined as set forth in, the applicable prospectus supplement relating to the warrants.Unless otherwise specified in the applicable prospectus supplement, warrants may be exercised at the corporate trust office of the warrant agent or any other office indicated in the applicable prospectus supplement at any time up to the close of business, New York City time, on the expiration date set forth in the applicable prospectus supplement.After the close of business, New York City time, on the expiration date, unexercised warrants will become void.Upon receipt of payment and the warrant certificate properly completed and duly executed, we will, as soon as practicable, issue the securities purchasable upon exercise of the warrant.If less than all of the warrants represented by the warrant certificate are exercised, a new warrant certificate will be issued for the remaining amount of warrants. No Rights of Security Holder Prior to Exercise Before the exercise of their warrants, holders of warrants will not have any of the rights of holders of the securities purchasable upon the exercise of the warrants, and will not be entitled to, among other things, vote or receive dividend payments or similar distributions on the securities purchasable upon exercise. Exchange of Warrant Certificates Warrant certificates may be exchangeable for new warrant certificates of different denominations at the corporate trust office of the warrant agent or any other office indicated in the applicable prospectus supplement. USE OF GLOBAL SECURITIES The debt securities or convertible debt securities of any series may be issued in whole or in part in the form of one or more global debt securities that will be deposited with a depositary or its nominee identified in the series prospectus supplement. The specific terms of the depositary arrangement covering debt securities or convertible debt securities will be described in the prospectus supplement relating to that series.We anticipate that the following provisions or similar provisions will apply to depositary arrangements relating to debt securities or convertible debt securities, although to the extent the terms of any arrangement differs from those described in this section, the terms of the arrangement shall supersede those in this section.In this section, the term debt securities will refer to both debt securities and convertible debt securities. Upon the issuance of a global security, the depositary for the global security or its nominee will credit, to accounts in its book-entry registration and transfer system, the principal amounts of the debt securities represented by the global security.These accounts will be designated by the underwriters or agents with respect to such debt securities or by us if such debt securities are offered and sold directly by us.Only institutions that have accounts with the depositary or its nominee, and persons who hold beneficial interests through those participants, may own beneficial interests in a global security.Ownership of beneficial interests in a global security will be shown only on, and the transfer of those ownership interests will be effected only through, records maintained by the depositary, its nominee or any such participants.The laws of some states require that certain purchasers of securities take physical delivery of such securities in definitive form.These laws may prevent you from transferring your beneficial interest in a global security. As long as the depositary or its nominee is the registered owner of a global security, the depositary or nominee will be considered the sole owner or holder of the debt securities represented by the global security.Except as 24 described below, owners of beneficial interests in a global security will not be entitled to have debt securities registered in their names and will not be entitled to receive physical delivery of the debt securities in definitive form. We will make all payments of principal of, any premium and interest on, and any additional amounts with respect to, debt securities issued as global securities to the depositary or its nominee.Neither we nor the trustee, any paying agent or the security registrar assumes any responsibility or liability for any aspect of the depositary’s or any participant’s records relating to, or for payments made on account of, beneficial interests in a global security. We expect that the depositary for a series of debt securities or its nominee, upon receipt of any payment with respect to such debt securities, will credit immediately participants’ accounts with payments in amounts proportionate to their respective beneficial interest in the principal amount of the global security for such debt securities as shown on the records of such depositary or its nominee.We also expect that payments by participants to owners of beneficial interests in such global security held through such participants will be governed by standing instructions and customary practices, as is now the case with securities held for the accounts of customers registered in “street name,” and will be the responsibility of such participants. The indenture provides that if: · the depositary notifies us that it is unwilling or unable to continue as depositary for a series of debt securities, or if the depositary is no longer legally qualified to serve in that capacity, and we have not appointed a successor depositary within 90days of written notice, · we determine that a series of debt securities will no longer be represented by global securities and we execute and deliver an order to that effect to the trustee, or · an event of default with respect to a series of debt securities occurs and continues, the global securities for that series will be exchanged for registered debt securities in definitive form.The definitive debt securities will be registered in the name or names the depositary instructs the trustee.We expect that these instructions may be based upon directions the depositary receives from participants with respect to ownership of beneficial interests in global securities. PLAN OF DISTRIBUTION We may sell our common stock, preferred stock, convertible preferred stock, debt securities, convertible debt securities and warrants to or through underwriters or dealers, through agents, directly to one or more purchasers, or through a combination of these methods, on a continuous or delayed basis.We may use one or more of the following methods when disposing of the shares or interests therein: · underwritten public offerings; · ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · through brokers, dealers or underwriters that may act solely as agents; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · short sales; · through the writing or settlement of options or other hedging transactions entered into after the effective date of the registration statement of which this prospectus is a part, whether through an options exchange or otherwise; · a combination of any such methods of disposition; and · any other method permitted pursuant to applicable law. 25 We will describe the details of any such offering and any changes to our plan of distribution described below, in a supplement to this prospectus or other offering material. We may distribute securities from time to time in one or more transactions at: · a fixed price or prices, which may be changed; · market prices prevailing at the time of sale; · prices related to the prevailing market prices at the time of sale; or · negotiated prices. The applicable prospectus supplement will describe the specific terms of the offering of the securities, including: · the name or names of any underwriters and managing underwriters, and, if required, any dealers or agents; · the purchase price of the securities and the proceeds we will receive from the sale; · any underwriting discounts and commissions and other items constituting underwriters’ compensation; · any public offering price; · any discounts or concessions allowed or reallowed or paid to dealers; · any commission paid to agents; and · any securities exchange or market on which the securities may be listed. Any public offering price and any discounts or concessions allowed or reallowed or paid to dealers may be changed from time to time. If underwriters are used in a sale, the securities will be acquired by the underwriters for their own account and may be resold from time to time in one or more transactions, including negotiated transactions, at a fixed public offering price or at varying prices determined at the time of sale.The securities may be offered to the public either through underwriting syndicates represented by one or more managing underwriters or directly by one or more firms acting as underwriters.Unless otherwise set forth in the applicable prospectus supplement, the obligations of the underwriters to purchase the offered securities will be subject to certain conditions precedent, and the underwriters will be obligated to purchase all the offered securities if any are purchased. If a dealer is used in the sale of any of the securities, we or an underwriter will sell the securities to the dealer, as principal.The dealer may then resell the securities to the public at varying prices to be determined by the dealer at the time of resale.Dealers engaged by us may allow other dealers to participate in resales.To the extent required, we will set forth in the prospectus supplement the names of the dealers and the terms of any such transactions. Agents may from time to time be used to solicit offers to purchase the securities.If required, we will name in the applicable prospectus supplement any agent involved in the offer or sale of the securities and set forth the terms of any such transactions.Unless otherwise indicated in the prospectus supplement, any agent will be acting on a best efforts basis for the period of its appointment. Underwriters or agents could make sales in privately negotiated transactions or any other method permitted by law, including sales deemed to be an “at-the-market”: offering as defined under the Securities Act, which includes sales made directly on the New York Stock Exchange, the existing trading market for our common stock, or sales made to or through a market maker other than on an exchange.We are not making an offer of securities in any state or jurisdiction that does not permit such an offer. We may directly solicit offers to purchase the securities and we may make sales of securities directly to institutional investors or others.Additionally, we may offer and sell shares other than for cash.To the extent 26 required, the prospectus supplement will describe the terms of any such sales, including the terms of any bidding or auction process used. We may enter into derivative, sale or forward sale transactions with third parties, or sell securities not covered by this prospectus to third parties in privately negotiated transactions.If the applicable prospectus supplement indicates, in connection with such transactions, the third parties may sell securities covered by this prospectus and the applicable prospectus supplement, including in short sale transactions, in accordance with applicable law.If so, the third party may use securities pledged by us or borrowed from us or others to settle those sales or to close out any related open borrowings of stock, and may use securities received from us or others in settlement of those derivatives to close out any related open borrowings of stock.The third party in such sale transactions will be an underwriter and will be identified in the applicable prospectus supplement or in a post-effective amendment.We also may loan or pledge securities covered by this prospectus and the applicable prospectus supplement to third parties, who may sell the loaned securities or, in an event of default in the case of a pledge, sell the pledged securities pursuant to this prospectus and the applicable prospectus supplement. In connection with the sale of the securities, underwriters, brokers, dealers or agents may receive compensation from us or from purchasers of the securities for whom they act as agents in the form of discounts, concessions or commissions.Underwriters may sell the securities to or through dealers, and those dealers may receive compensation in the form of discounts, concessions or commissions from the underwriters or commissions from the purchasers for whom they may act as agents.The underwriters, dealers and agents that participate in the distribution of the securities, and any institutional investors or others that purchase securities directly and then resell the securities, may be deemed to be “underwriters” as defined by the Securities Act, and any discounts, concessions or commissions received by them from us, and any profit on the resale of the securities by them, may be deemed to be underwriting discounts and commissions under the Securities Act. In addition, compensation as to a particular underwriter, broker-dealer or agent might be in excess of customary commissions and will be in amounts to be negotiated in connection with transactions involving shares.The aggregate maximum compensation that underwriters, dealers or agents will receive in connection with the sale of any securities under this prospectus and the registration statement of which it forms a part will not exceed any applicable FINRA limitations. We may provide indemnification to underwriters, dealers, agents and others who participate in the distribution of the securities with respect to some liabilities, including liabilities arising under the Securities Act, and provide contribution with respect to payments that they may be required to make in connection with such liabilities.The terms and conditions of any indemnification or contribution will be described in the applicable prospectus supplement. If indicated in the applicable prospectus supplement, we may authorize underwriters or agents to solicit offers by specific institutions to purchase securities pursuant to contracts providing for payment and delivery on a future date.Institutions with which these contracts may be made include, among others: · commercial and savings banks; · insurance companies; · pension funds; · investment companies; and · educational and charitable institutions. In all cases, we must approve the contracting institutions.The obligations of any purchaser under any payment and delivery contract will be subject to the condition that the purchase of the securities is not, at the time of delivery, prohibited by applicable law. Unless otherwise indicated in the applicable prospectus supplement or the securities are already trading on a national securities exchange or market, we do not intend to apply for the listing of any class of securities on a national securities exchange or market.If any of the securities of any series are sold to or through underwriters, the 27 underwriters may make a market in those securities, as permitted by applicable laws and regulations.No underwriter is obligated, however, to make a market in those securities, and any market-making that is done may be discontinued at any time at the sole discretion of the underwriters.No assurance can be given as to the liquidity of, or trading markets for, any of the securities. In connection with an offering of securities, underwriters may engage in stabilizing and syndicate covering transactions in accordance with applicable law.Underwriters may over-allot the offered securities in connection with an offering, creating a short position in their account.Syndicate covering transactions involve purchases of the offered securities by underwriters in the open market after the distribution has been completed in order to cover syndicate short positions.The underwriters also may impose a penalty bid.Penalty bids permit the representatives to reclaim a selling concession from a syndicate member when the securities originally sold by the syndicate member are purchased in a stabilizing or syndicate covering transaction to cover syndicate short positions.Stabilizing and syndicate covering transactions and penalty bids may cause the price of the offered securities to be higher than it would otherwise be in the absence of these transactions.These transactions, if commenced, may be discontinued at any time. Some of the underwriters, dealers or agents, or their affiliates, may engage in transactions with or perform services for us in the ordinary course of business. In order to comply with the securities laws of certain jurisdictions, if applicable, the securities offered by this prospectus may be offered or sold in these jurisdictions only through registered or licensed brokers or dealers.In addition, in certain jurisdictions the securities offered by this prospectus may not be offered or sold unless such securities have been registered or qualified for sale in these jurisdictions or an exemption from registration or qualification is available and complied with. LEGAL MATTERS Unless otherwise stated in any applicable prospectus supplement, Perkins Coie LLP, Seattle, Washington, will opine as to the legality of the securities offered under this prospectus.As appropriate, legal counsel representing any underwriters, dealers or agents will be named in the applicable prospectus supplement and may opine to certain legal matters. EXPERTS The consolidated financial statements of Emeritus Corporation and its subsidiaries as of December 31, 2009 and 2008, and for each of the years in the three-year period ended December 31, 2009, and management’s assessment on the effectiveness of internal control over financial reporting as of December 31, 2009 have been incorporated by reference herein and in the registration statement in reliance upon the reports of KPMG LLP, independent registered public accounting firm, incorporated by reference herein, and upon the authority of said firm as experts in accounting and auditing. The audit report covering the December 31, 2009 consolidated financial statements refers to the adoption by Emeritus Corporation of Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standard No. 160, Noncontrolling Interest in Consolidated Financial Statements, which was adopted effective January 1, 2009. 28 Common Stock Preferred Stock Convertible Preferred Stock Debt Securities Convertible Debt Securities Warrants PROSPECTUS , 2010 PARTII INFORMATION NOT REQUIRED IN PROSPECTUS Item 14.Other Expenses of Issuance and Distribution The following table sets forth the estimated costs and expenses, other than underwriting discounts, payable by the registrant in connection with the offering of the securities being registered. SEC registration fee $23.16* Blue Sky expenses ** FINRA filing fees ** New York Stock Exchange listing fee ** Transfer Agent and registrar fee ** Printing costs ** Legal fees and expenses ** Trustee fees and expenses ** Accounting expenses ** Miscellaneous costs ** Total $** * Pursuant to Rule 415(a)(6) under the Securities Act of 1933, as amended (the “Securities Act”), the securities registered pursuant to this Registration Statement include $149,675,200 of unsold securities previously registered on Emeritus’ Registration Statement on Form S-3 (Registration No. 333-141801) for which the registration fees had been previously paid.The amount of the registration fee has been calculated based on the proposed maximum offering price of the additional $324,800 of securities registered on this Registration Statement. ** To be provided by amendment or as an exhibit to a filing with the Securities and Exchange Commission (the “SEC”) pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and incorporated herein by reference. Item15.Indemnification of Directors and Officers Sections23B.08.500 through 23B.08.600 of the Washington Business Corporation Act (the “WBCA”) authorize a court to award, or a corporation's board of directors to grant, indemnification to directors and officers on terms sufficiently broad to permit indemnification under certain circumstances for liabilities arising under the Securities Act.Section10 of the registrant’s restated bylaws provides for indemnification of the registrant’s directors, officers and, in certain instances, employees. Section23B.08.320 of the WBCA authorizes a corporation to limit a director’s liability to the corporation or its shareholders for monetary damages for acts or omissions as a director, except in certain circumstances involving intentional misconduct, knowing violations of law or illegal corporate loans or distributions, or any transaction from which the director personally receives a benefit in money, property or services to which the director is not legally entitled.Article8 of the registrant’s restated articles of incorporation and Section10 of the registrant’s restated bylaws contain provisions implementing, to the fullest extent permitted by Washington law, such limitations on a director’s liability to the registrant and its shareholders.The directors and officers of the registrant also may be indemnified against liability they may incur for serving in those capacities pursuant to liability insurance policies maintained by and indemnification arrangements with the registrant. Any underwriting agreement that has been or will be filed as an exhibit hereto or incorporated by reference herein contains or will contain provisions whereby the underwriter or underwriters agree to indemnify the registrant, its directors and certain officers and other persons. Insofar as indemnification for liabilities arising under the Securities Act, may be permitted to directors, officers or persons controlling the registrant pursuant to the foregoing provisions, the registrant has been informed that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. II - 1 Item16.Exhibits Exhibit Number Description 1.1* Form of Underwriting Agreement. Form of Indenture for Debt Securities. Form of Indenture for Subordinated Debt Securities. Form of Indenture for Convertible Debt Securities. Form of Indenture for Convertible Subordinated Debt Securities. Form of Debt Securities. Form of Subordinated Debt Securities. Form of Convertible Debt Securities. Form of Convertible Subordinated Debt Securities. 4.9* Form of Warrant Agreement (including form of warrant certificate). Opinion of Perkins Coie LLP. Amended and Restated Shareholders Agreement dated March29, 2007 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit10.1 to Emeritus Corporation’s Current Report on Form8‑K filed on April2, 2007 (File No.001-14012)). Registration Rights Agreement dated March29, 2007 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit10.2 to Emeritus Corporation’s Current Report on Form8‑K filed on April2, 2007 (File No.001-14012)). Amendment to Registration Rights Agreement dated March 31, 2010 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit 10.1 to Emeritus Corporation’s Current Report on Form 8-K filed on April 2, 2010 (File No. 0001-14012)). Computation of Ratio of Earnings to Fixed Charges and to Fixed Charges and Preferred Dividends of Emeritus. Consent of KPMG LLP, independent registered public accounting firm. Consent of Perkins Coie LLP (included in Exhibit5.1). Powers of Attorney (included on signature page). 25.1* FormT-1 Statement of Eligibility of Trustee under Debt Indenture of Emeritus. 25.2* FormT-1 Statement of Eligibility of Trustee under Subordinated Debt Indenture of Emeritus. 25.3* FormT-1 Statement of Eligibility of Trustee under Convertible Debt Indenture of Emeritus. 25.4* FormT-1 Statement of Eligibility of Trustee under Subordinated Convertible Debt Indenture of Emeritus. * To be filed by amendment or as an exhibit to a filing with the SEC pursuant to the Exchange Act and incorporated herein by reference. II - 2 Item 17.Undertakings The undersigned registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)to include any prospectus required by Section10(a)(3) of the Securities Act; (ii)to reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule424(b) if, in the aggregate, the changes in volume and price represent no more than a 20percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii)to include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs(1)(i), (1)(ii) and (1)(iii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the SEC by the registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in the registration statement, or is contained in a form of prospectus filed pursuant to Rule424(b) that is part of the registration statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (4)That, for the purpose of determining liability under the Securities Act to any purchaser: (i)Each prospectus filed by the registrant pursuant to Rule424(b)(3) shall be deemed to be part of the registration statement as of the date the filed prospectus was deemed part of and included in the registration statement; and (ii)Each prospectus required to be filed pursuant to Rule424(b)(2), (b)(5) or (b)(7) as part of a registration statement in reliance on Rule430B relating to an offering made pursuant to Rule415(a)(1)(i), (vii) or (x) for the purpose of providing the information required by Section10(a) of the Securities Act shall be deemed to be part of and included in the registration statement as of the earlier of the date such form of prospectus is first used after effectiveness or the date of the first contract of sale of securities in the offering described in the prospectus.As provided in Rule430B, for liability purposes of the issuer and any person that is at that date an underwriter, such date shall be deemed to be a new effective date of the registration statement relating to the securities in the registration statement to which the prospectus relates, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof.Provided, however, that no statement made in a registration statement or prospectus that is part of the registration statement or made in a document incorporated or deemed incorporated by reference into the registration statement or prospectus that is part of the registration statement will, as to a purchaser with a time of contract of sale prior to such effective date, supersede or modify any statement that was made in the registration statement or prospectus that was part of the registration statement or made in any such document immediately prior to such effective date. II - 3 (5)That, for the purpose of determining liability of the registrant under the Securities Act to any purchaser in the initial distribution of the securities, the undersigned registrant undertakes that in a primary offering of securities of the undersigned registrant pursuant to this registration statement, regardless of the underwriting method used to sell the securities to the purchaser, if the securities are offered or sold to such purchaser by means of any of the following communications, the undersigned registrant will be a seller to the purchaser and will be considered to offer or sell such securities to such purchaser: (i)Any preliminary prospectus or prospectus of the undersigned registrant relating to the offering required to be filed pursuant to Rule424; (ii)Any free writing prospectus relating to the offering prepared by or on behalf of the undersigned registrant or used or referred to by the undersigned registrant; (iii)The portion of any other free writing prospectus relating to the offering containing material information about the undersigned registrant or its securities provided by or on behalf of the undersigned registrant; and (iv)Any other communication that is an offer in the offering made by the undersigned registrant to the purchaser. (6)That, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section13(a) or 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan's annual report pursuant to Section15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (7)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the SEC such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. (8)To file an application for the purpose of determining the eligibility of the trustee to act under subsection(a) of Section310 of the Trust Indenture Act in accordance with the rules and regulations prescribed by the SEC under Section305(b)(2) of the Trust Indenture Act. II - 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-3 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Seattle, State of Washington, on June10, 2010. EMERITUS CORPORATION By:/s/ Robert C. Bateman Name:Robert C. Bateman Title:Executive Vice President—Finance and Chief Financial Officer Each person whose signature appears below hereby constitutes and appoints Robert C. Bateman, Daniel R. Baty and Granger Cobb and each of them, his or her true and lawful attorneys-in-fact and agents with full power of substitution and resubstitution, for him or her and in his or her name, place, and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments), and any and all additions to this registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, and hereby grants to each of such attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he or she might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact and agents or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities indicated below on the 10th day of June, 2010. Signature Title /s/ Daniel R. Baty Daniel R. Baty Chairman of the Board and Co-Chief Executive Officer (Co-Principal Executive Officer) /s/ Granger Cobb Granger Cobb Director, President and Co-Chief Executive Officer (Co-Principal Executive Officer) /s/ Robert C. Bateman Robert C. Bateman Executive Vice President—Finance and Chief Financial Officer (Principal Financial and Accounting Officer) /s/ Stanley L. Baty Stanley L. Baty Director /s/ Raymond R. Brandstrom Raymond R. Brandstrom Director /s/ Bruce L. Busby Bruce L. Busby Director /s/ Charles P. Durkin, Jr. Charles P. Durkin, Jr. Director /s/ Robert E. Marks Robert E. Marks Director /s/ David W. Niemiec David W. Niemiec Director /s/ Stuart Koenig Stuart Koenig Director /s/ Richard W. Macedonia Richard W. Macedonia Director INDEX TO EXHIBITS Exhibit Number Description 1.1* Form of Underwriting Agreement. Form of Indenture for Debt Securities. Form of Indenture for Subordinated Debt Securities. Form of Indenture for Convertible Debt Securities. Form of Indenture for Convertible Subordinated Debt Securities. Form of Debt Securities. Form of Subordinated Debt Securities. Form of Convertible Debt Securities. Form of Convertible Subordinated Debt Securities. 4.9* Form of Warrant Agreement (including form of warrant certificate). Opinion of Perkins Coie LLP. Amended and Restated Shareholders Agreement dated March29, 2007 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit10.1 to Emeritus Corporation’s Current Report on Form8‑K filed on April2, 2007 (File No.001-14012)). Registration Rights Agreement dated March29, 2007 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit10.2 to Emeritus Corporation’s Current Report on Form8‑K filed on April2, 2007 (File No.001-14012)). Amendment to Registration Rights Agreement dated March 31, 2010 among registrant, certain of its shareholders and certain shareholders of Summerville Senior Living, Inc.(Incorporated by reference to Exhibit 10.1 to Emeritus Corporation’s Current Report on Form 8-K filed on April 2, 2010 (File No. 0001-14012)). Computation of Ratio of Earnings to Fixed Charges and to Fixed Charges and Preferred Dividends of Emeritus. Consent of KPMG LLP, independent registered public accounting firm. Consent of Perkins Coie LLP (included in Exhibit5.1). Powers of Attorney (included on signature page). 25.1* FormT-1 Statement of Eligibility of Trustee under Debt Indenture of Emeritus. 25.2* FormT-1 Statement of Eligibility of Trustee under Subordinated Debt Indenture of Emeritus. 25.3* FormT-1 Statement of Eligibility of Trustee under Convertible Debt Indenture of Emeritus. 25.4* FormT-1 Statement of Eligibility of Trustee under Subordinated Convertible Debt Indenture of Emeritus. * To be filed by amendment or as an exhibit to a filing with the SEC pursuant to the Exchange Act and incorporated herein by reference.
